UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4090



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTHA ANN LAWSON, a/k/a Wanda Thompson, a/k/a
Martha Butler, a/k/a Martha Sullivan,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:05-cr-
00304-RWT)


Submitted:   March 9, 2007                 Decided:   April 4, 2007


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, BENNETT & BAIR, LLP, Greenbelt, Maryland, for
Appellant.    Rod J. Rosenstein, United States Attorney, Sandra
Wilkinson, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Martha Ann Lawson seeks to appeal her sentence to fifty

months    in    prison   and   five     years    of    supervised   release   after

pleading guilty to two counts of bank fraud in violation of 18

U.S.C. § 1344 (2000).           Although the district court adopted the

parties’ position that Lawson’s total adjusted offense level was

eighteen, and Lawson waived her right to appeal from any sentence

within or below the advisory guideline range resulting from that

offense level, she contends her waiver is unenforceable because the

Government breached the plea agreement. Lawson raises the issue of

the Government’s alleged breach for the first time on appeal.                    She

furthermore argues the district court erred in sua sponte departing

upward in her criminal history category pursuant to U.S. Sentencing

Guidelines Manual § 4A1.3(a).            We dismiss the appeal.

               Whether a defendant has effectively waived the right to

appeal is an issue we review de novo.                 United States v. Marin, 961

F.2d 493, 496 (4th Cir. 1992).            “A party’s waiver of the right to

seek appellate review is not enforceable where the opposing party

breaches a plea agreement.”           United States v. Bowe, 257 F.3d 336,

342 (4th Cir. 2001).           “Once released from the bar of the appeal

waiver,    [the    defendant]     may    raise    any    claim   relating   to   the

sentence, except a contention that first should have been presented

to the district court.”          United States v. Gonzalez, 16 F.3d 985,

990 (9th Cir. 1993).       “It is settled that a defendant alleging the


                                        - 2 -
Government’s    breach   of    a    plea   agreement   bears   the   burden   of

establishing that breach by a preponderance of the evidence.”

United States v. Snow, 234 F.3d 187, 189 (4th Cir. 2000).              Where a

party raises the alleged breach for the first time on appeal, we

review for plain error.        United States v. McQueen, 108 F.3d 64, 65-

66 (4th Cir. 1997).      Accordingly, Lawson must not only establish

that the plea agreement was breached, but also that “the breach was

‘so obvious and substantial that failure to notice and correct it

affect[ed] the fairness, integrity or public reputation of the

judicial proceedings.’”            See id. at 66 & n.4 (quoting United

States v. Fant, 974 F.2d 559, 565 (4th Cir. 1992)).

          “[W]hen a plea rests in any significant degree on a

promise or agreement of the prosecutor, so that it can be said to

be part of the inducement or consideration, such promise must be

fulfilled.”    Santobello v. New York, 404 U.S. 257, 262 (1971).              “It

is well-established that the interpretation of plea agreements is

rooted in contract law, and that ‘each party should receive the

benefit of its bargain.’”          United States v. Peglera, 33 F.3d 412,

413 (4th Cir. 1994) (quoting United States v. Ringling, 988 F.2d

504, 506 (4th Cir. 1993)).           “A central tenet of contract law is

that no party is obligated to provide more than is specified in the

agreement itself.”       Id.       Accordingly, “the government’s duty in

carrying out its obligations under a plea agreement is no greater




                                      - 3 -
than that of ‘fidelity to the agreement.’”                 Id. (quoting United

States v. Fentress, 792 F.2d 461, 464 (4th Cir. 1986)).

             In   the   plea    agreement,      the   parties   stipulated   that

Lawson’s adjusted offense level was eighteen and that no other

offense characteristics, sentencing guidelines factors, potential

departures, or adjustments would be raised or were in dispute.

However, Lawson acknowledged there was no agreement as to her

criminal history category, and the court was not bound by the

stipulation but would consider it along with the presentence report

and any other relevant information.                   Finally, the Government

“expressly    agree[d]     to    seek    a   sentence    within   the   advisory

guideline range determined to be applicable by the Court.”                   Prior

to the district court’s departure, Lawson’s advisory guideline

range was thirty-three to forty-one months.               After the departure,

the range was forty-one to fifty-one months.

             We have reviewed the record and conclude the Government

did not breach the plea agreement. The Government expressly sought

a sentence of forty-one months, the high end of Lawson’s advisory

guideline range prior to the district court’s departure. Moreover,

the Government did not raise any potential departures and expressly

agreed with Lawson that it was prohibited from requesting one.

Nevertheless, Lawson contends the Government’s response to the

district court’s direction to address the upward departure issue

raised by the court amounted to an implicit argument for the


                                        - 4 -
departure and a violation of its obligations under the agreement.

We disagree.   The Government fulfilled its promises under the plea

agreement, and its statements were consistent with its recommended

sentence at the high end of Lawson’s initial guideline range.

Finally, although Lawson expressly informed the district court that

the parties were bound by their agreement not to argue for any

departures, she never objected that the Government’s argument was

in breach of the agreement.     Even if Lawson could establish an

implicit breach, she cannot show it was so obvious and substantial

that a failure to notice and correct it affected the fairness,

integrity, or public reputation of the judicial proceedings.

          Accordingly, we dismiss Lawson’s appeal.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         DISMISSED




                               - 5 -